Citation Nr: 1032946	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  05-01 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
condition.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION

The Veteran served on active duty from September 1971 to December 
1974.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In January 2007, the Board remanded the Veteran's claims for 
further procedural and evidentiary development.  In essence, the 
January 2007 Board remand instructed the agency of original 
jurisdiction (AOJ) to (1) contact the Veteran and ask that he 
provide any relevant information or evidence in his possession, 
and to specifically identify time frames for inpatient treatment 
during his military service as well as specific locations of past 
VA psychiatric treatment/hospitalization in South Dakota in the 
1970s; and (2) obtain the Veteran's VA treatment records from 
various treatment facilities located in Michigan, Nevada and 
Indianapolis during specified time frames.  The AOJ was then 
instructed to readjudicate the claim.  

In April 2007, the VA Appeals Management Center (AMC) sent the 
Veteran a letter seeking additional information.  The letter also 
provided the Veteran with notice regarding what type of evidence 
was needed to substantiate his assertions.  The AMC also sent 
letters to the designated VA medical treatment facilities in 
Michigan, Nevada, and Indianapolis requesting treatment records 
pertaining to the Veteran.  As such, the Board finds that the RO 
completed the development requested in the January 2007 Board 
remand and complied with the remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The RO did obtain additional 
treatment records dated in January 1993 pertaining to treatment 
the Veteran received at a VA healthcare facility in Nevada, as 
well as updated VA treatment records dated from January 2005 to 
November 2006.  The AMC subsequently readjudicated the claim in 
the January 2009 Supplemental Statement of the case (SSOC).  

The Board has herein recharacterized the Veteran's claim for 
service connection for anxiety disorder as a claim for service 
connection for an acquired psychiatric disorder, to better 
reflect the absence of clarity within the record as to the nature 
and extent of the Veteran's claimed disorder.  It should be noted 
that in the Appellant's Informal Hearing Presentation, dated July 
2010, the Veteran's representative asserts that the issue 
presented for review should be whether the Veteran is entitled to 
service connection for any acquired psychiatric disorder.  
Further, the Veteran's treatment records reflect that he has been 
diagnosed with a number of psychiatric disorders, including but 
not limited to, anxiety disorder, major depressive disorder, 
alcohol dependence, and possible PTSD.  

In a recent decision, the U.S. Court of Appeals for Veterans 
Claims (Court) held, with regard to a claim initially 
characterized as being for a specific psychiatric diagnosis, that 
a claim for service connection for one psychiatric disorder 
should be addressed as encompassing any other psychiatric 
disorder which may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Thus, the present claim is essentially for any 
psychiatric disorder which presents itself upon development of 
the record.  While the Board notes the RO's previous denial of 
the claim for service connection for anxiety disorder by its July 
2004 rating decision, this decision only addressed the claim for 
benefits due to an anxiety disorder, not another acquired 
psychiatric disorder.  In readjudicating the claim, the 
possibility of service connection for the other acquired 
psychiatric disorders must also be addressed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

The Veteran claims that his acquired psychiatric disorder and 
bilateral leg condition are due to incidents and events which 
occurred during military service.  Specifically, he maintains 
that he injured his left knee while he was in service, and began 
experiencing numbness, pain and an aching sensation a few months 
after having completed basic training.  He maintains to have 
experienced a chronic type pain since his years in the military.  
See January 2004 claim.  In the September 1971 examination 
conducted pursuant to his enlistment, the Veteran marked that he 
had experienced cramps in his legs in his report of medical 
history.  However, the November 1974 separation examination 
showed the clinical evaluation of his feet and lower extremities 
to be normal, and the Veteran did not mark to suffer from cramps 
in his legs in his report of medical history.  

A VA treatment record dated in December 2003 notes the Veteran 
was referred for complaints of "numbness on both lo[w]er legs 
and pain in the [left] knee, weakness for many years since he 
left service."  An X-ray of his legs was shown to be normal, 
however upon physical examination the Veteran had numbness in 
both his legs.  Based on the physician's impression, the Veteran 
had a diagnosis of peripheral neuropathy.  The January 2005 VA 
examination conducted pursuant to his non-service connected 
pension benefits indicates the Veteran has chondromalacia of the 
left knee, and the January 2005 VA treatment report reflects a 
diagnosis of arthritis in the Veteran's left knee.  The more 
recent February 2006 VA treatment report reflects the Veteran's 
continued complaints of pain in his legs and diagnosis of chronic 
left leg pain.  

Given the nature of the Veteran's condition and its observable 
symptoms, the Board finds that the Veteran is competent to report 
that he was injured in service and has suffered pain in his legs 
since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived through 
the use of the five senses).  In addition, based on the evidence 
submitted and testimony provided in support of his claim, the 
Board finds the Veteran credible with respect to his assertions.

Turning to the Veteran's claim seeking service connected 
compensation for an acquired psychiatric disorder, the Veteran 
maintains that he has suffered from anxiety and depression since 
he was in the military, and was referred to a physician while in 
service for his anxiety.  He asserts that his anxiety was 
severely exacerbated by stress imposed by a major in his command 
who he claims "was vindictive and...always harassing [him]...."  
See January 2004 claim.  The Veteran further claims that during 
his period of service, he provided cooking services for the 
athletes at the Munich Olympics while stationed in Germany and 
was present when the 1972 Arab terrorist attacks took place, an 
event which has caused him to suffer from recurring nightmares 
and flashbacks.  See December 2003 VA PTSD Screening and 
Outpatient Referral.  The Veteran's DD 214 confirms the Veteran 
was stationed in Frankfurt, Germany from September 1971 to 
September 1973, and his military occupational specialty was that 
of cook.  The Veteran's "depressed" and "tense" appearance and 
"distinct flattening of affect" was noted in the July 1972 
clinical record, during which the Veteran was seeking treatment 
at sick call for his headaches.  However, the November 1974 
separation examination shows the clinical evaluation of his 
psychiatric state to be normal, and the Veteran did not mark to 
suffer from depression, excessive worry or nervous trouble of any 
sort in his report of medical history.  

VA treatment records dated as early as July-August 1979, reflect 
the Veteran sought treatment for his depression, anxiety, and 
anger.  VA treatment records dated from 2001 to 2006 indicate the 
Veteran received continual treatment for his psychiatric 
conditions, and reflect multiple occasions during which the 
Veteran was admitted to treatment centers for rehabilitative and 
detoxification purposes.  Tellingly, these treatment reports 
demonstrate the Veteran's multiple psychiatric diagnoses, 
including major depressive disorder, alcohol dependence, 
adjustment disorder with mixed mood, dysthymic disorder, and 
chronic anxiety.  

In December 2003, the Veteran was admitted to a VA treatment 
facility rehabilitation program for several weeks following a 
suicide attempt.  During his course of treatment, he reported a 
recent onset of post traumatic stress disorder (PTSD) and 
discussed his in-service stressors, including the incident at the 
1972 Munich Olympics, as well as an incident wherein he claimed 
to have "almost [been] snatched by a bunch of Arabs" while in 
the Army.  The Veteran reported experiencing PTSD symptoms, in 
the form of nightmares, flashbacks, nightsweats, and "memories 
of those wars," and his January 2004 discharge summary reflected 
a possible diagnosis of post-traumatic stress disorder.  During 
his January 2005 VA examination conducted pursuant to his claim 
for non service-connected pension benefits, the examiner noted 
that the Veteran "was present in Germany during the time when 
the Palestinian terrorists murdered the Israeli athletes, but he 
did not directly participate in that."  

The Board notes that the Veteran has not been afforded VA 
examinations in connection with his claims for a bilateral leg 
condition and acquired psychiatric disorder(s).  VA has a duty to 
obtain an adequate medical examination when the record contains 
competent evidence of a current disability or symptoms of a 
current disability; evidence establishing that an event, injury, 
or disease occurred in service; and indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with service or a service-connected disability; 
and insufficient evidence to decide the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a 
medical examination, the Board must ensure that such examination 
is adequate.  

Under the circumstances presented in this case, the Board finds 
that the Veteran has met the test established in McLendon.  As 
discussed above, the Board has determined that the statements of 
the Veteran to the effect that he was injured in service and has 
suffered from chronic pain and numbness in his legs since service 
are competent and credible and his medical treatment records 
indicate he has multiple diagnoses with respect to his bilateral 
leg condition.   Therefore, a medical examination is necessary to 
determine whether the Veteran's current bilateral leg condition 
is related to an in-service cause.  

With respect to his acquired psychiatric disorder(s), given the 
evidence of various psychiatric diagnoses and symptoms since the 
1970s, and given his claimed in-service stressor(s) and the 
symptoms the Veteran displayed while in active service, the Board 
concludes that a VA examination by an examiner who has reviewed 
all the medical records in this case and who will render an 
opinion as to the likelihood that a current psychiatric disorder 
had its onset during active service is necessary to decide the 
claim.  

Also, during a February 2004 treatment visit, it was noted that 
the Veteran was planning to contact the Social Security 
Administration (SSA) to apply for social security benefits.  
However, there is no indication as to whether he did apply for 
benefits, and if so, whether his request for disability benefits 
has been granted or denied.  Upon remand, the RO should ascertain 
whether the Veteran is in receipt of Social Security benefits.  
When VA has notice that the Veteran may be receiving disability 
benefits from the SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting SSA disability benefits, and the supporting medical 
documents on which the decision was based.  See Hayes v. Brown, 9 
Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need 
for VA to obtain records from other government agencies.  See 38 
U.S.C.A. § 5103 (b)(3), (c)(3) (West 2002); 38 C.F.R. § 3.159 
(c)(2) (2009).  The RO should then request copies of the 
Veteran's SSA medical records used in the determination of 
benefits made by SSA.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should send the Veteran a 
notice letter in connection with his claim 
for an acquired psychiatric disorder, to 
include PTSD, which includes the 
information and evidence that is necessary 
to substantiate this aspect of the claim.  
The notice letter should inform the 
Veteran of the information needed in order 
to attempt to corroborate his alleged in-
service stressor(s).  The notice letter 
should also include a VA Form 21-0781, 
Statement in Support of Claim for Post 
Traumatic Stress Disorder, and the Veteran 
should provide as much detailed 
information regarding his claimed 
stressor(s) as he can recall.  
2.	 The AMC/RO should request from the 
National Personnel Records Center (NPRC) 
or other appropriate source, the Veteran's 
entire Military Personnel File (OMPF).  

3.	The AMC/RO should determine whether the 
Veteran is in receipt of Social Security 
disability benefits.  If so, the RO should 
obtain and associate with the claims file 
the decision of the Social Security 
Administration (SSA) to award disability 
benefits to the Veteran and the records 
upon which the SSA based its decision.  
Efforts to obtain these records should 
only end if they do not exist or further 
efforts to obtain them would be futile.  
38 C.F.R. § 3.159(c)(2).  If the records 
are unavailable, the claims file must be 
properly documented as to the 
unavailability of these records.  

4.	After obtaining the records from the 
Social Security Administration, to the 
extent available, the Veteran should then 
be scheduled for a VA orthopedic 
examination for the purpose of 
ascertaining the nature and etiology of 
any leg condition (bilateral or 
unilateral.)  The claims file and a copy 
of this REMAND must be made available to 
the examiner for review, and the 
examination report should reflect that the 
claims file was reviewed in conjunction 
with the examination and opinions.  All 
indicated tests should be performed and 
the findings reported in detail.  
Following a review of the record and an 
examination of the Veteran, the examiner 
should provide a response to the 
following:

a.	Specify the nature of any current leg 
condition (bilateral or unilateral), 
and provide diagnoses for all 
identified disabilities.  

b.	Is it at least as likely as not that 
any of the diagnosed conditions are 
etiologically related to the 
Veteran's active service?

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

5.	After obtaining the records from the 
Social Security Administration and the 
Veteran's personnel records, to the extent 
available, the Veteran should be afforded 
a VA psychiatric examination for the 
purpose of determining the nature, extent, 
and etiology of any acquired psychiatric 
disorder, including PTSD, as a result of 
any claimed in-service stressor(s).  The 
claims folder and a copy of this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
examiner must indicate that the claims 
folder was reviewed.  All necessary tests 
and studies, to include psychological 
testing, should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should elicit detailed 
information from the Veteran regarding the 
claimed in-service stressor(s), including 
information as to the type of involvement 
the Veteran had in the 1972 Munich Olympic 
terrorist attack, including what he 
experienced.    

The examiner must determine whether the 
claimed stressor is adequate to support a 
diagnosis of PTSD, and whether the 
Veteran's symptoms are related to the 
claimed stressor.  A complete rationale 
should be provided for any opinion 
expressed.

The examiner must also provide a diagnosis 
of any acquired psychiatric disorder(s), 
(other than PTSD), from which the Veteran 
suffers.  For any such disorder, the 
examiner must opine as to whether it is at 
least as likely as not that the acquired 
psychiatric disorder(s) are the result of 
his exposure to the stressors in service, 
or otherwise related to his period of 
active duty, as opposed to being due to 
some other factor or factors.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

6.	The AMC/RO should then readjudicate the 
Veteran's claims.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board 



No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


